Citation Nr: 0801797	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO. 07-13 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable disability rating for 
residuals, injury to left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran served in the Army National Guard from July 1986 
to September 1986 and from February 18, 1989 to February 19, 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified via videoconference at a Board 
hearing in November 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The veteran is appealing the initial rating of a disability 
following an award of service connection. He has not been 
provided with the notice required under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) with respect to this downstream 
element of his original service connection claim, which is 
entitlement to an increased rating. Therefore, this issue 
must be remanded so that the RO or Appeals Management Center 
(AMC) can ensure that all notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is provided.  

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C. for the following action:

1. The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notice in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession. 


2. When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of any 
additional evidence. If the benefit 
sought is not granted, the veteran 
should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



